Citation Nr: 0815282	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  03-18 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increase in the ratings for ulcerative 
proctitis, currently assigned staged ratings of 10 percent 
prior to April 3, 2003, and 30 percent from that date.

2. Entitlement to a rating in excess of 20 percent for 
residuals, Reiter's Syndrome with sacroilitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1981 to September 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for ulcerative proctitis, rated 10 
percent, from August 7, 2001 and denied a rating in excess of 
20 percent for residuals of Reiter's Syndrome.  An August 
2006 rating decision increased the rating for ulcerative 
proctitis to 30 percent, effective April 3, 2003.  The 
veteran has continued to express disagreement with both 
stages of the rating for ulcerative proctitis and both remain 
on appeal.


FINDINGS OF FACT

1. Throughout the appeal period (since August 7, 2001), 
ulcerative proctitis has been moderately severe with frequent 
exacerbations; severe ulcerative proctitis with numerous 
attacks a year and malnutrition with health only fair during 
remissions has not been shown.   

2. Prior to June 20, 2006, Reiter's Syndrome was manifested 
by symptom combinations productive of definite impairment of 
health objectively supported by examination findings; 
symptoms productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods were 
not shown.

3. From June 20, 2006, Reiter's Syndrome has been manifested 
by one to two exacerbations a year in a well-established 
diagnosis; symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year are not shown.



CONCLUSIONS OF LAW

1. A 30 percent rating for ulcerative proctitis is warranted 
from the earlier effective date of August 7, 2001, but a 
rating in excess of 30 percent for that disease is not 
warranted for any period of time during the appeal period.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.10, 4.30, 4.114, Diagnostic Code (Code) 7323, 4.118, 
Codes 7801-7805 (2007).

2..  The veteran's Reiter's Syndrome warrants a 40 percent 
(but no higher) "staged" rating prior to June 20, 2006; 
from June 20, 2006 a rating in excess of 20 percent is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.71a, Codes 5285, 5286, 5289, 5293 
(effective prior to September 26, 2003), 5002, 5009, 5235-
5242 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

For the rating of ulcerative proctitis, as the rating 
decision on appeal granted service connection, assigned a 
disability rating and an effective date for the award, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A May 2003 statement of the case 
(SOC) provided notice on the "downstream" issue of 
entitlement to an initial increased rating; while August 
2003, August 2006, July 2007, and October 2007 supplemental 
SOCs (SSOC) readjudicated the matter after the appellant and 
her representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  She has had ample opportunity to 
respond/ supplement the record regarding this claim, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  

In a recent decision, the U. S. Court of Appeals for Veterans 
Claims (Court) outlined the notice that is necessary in a 
claim for an increased rating.  Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  The Court held, in essence, that 
the Secretary must notify the claimant that, to substantiate 
a claim, the claimant must provide (or ask the Secretary to 
obtain) (1) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  

The veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed and that the veteran 
had actual knowledge of some elements of Vazquez-Flores 
notice requirements.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); see Vazquez-Flores, 22 Vet. App. at 48-49 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim." (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007))).  

A March 2005 letter provided the veteran notice that she 
needed to submit evidence showing that her service-connected 
disability had gotten worse.  The May 2003 SOC provided the 
veteran notice of 38 C.F.R. § 4.10, which states that "[t]he 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment."  Additionally, the veteran stated 
during several VA examinations that she had missed work and 
required bed rest because of her Reiter's Syndrome, while a 
May 2005 lay statement from the veteran's sister indicates 
that the disability affected the veteran on a "day to day" 
basis.  Hence, the Board finds that a reasonable person could 
be expected to know from the criteria provided in the May 
2003 SOC and the March 2005 letter that she could submit or 
ask the Secretary to obtain evidence showing the service-
connected disability affected her employment and daily life; 
the evidence submitted and statements provided also show the 
veteran had actual knowledge of elements (1) and (4) listed 
above.  Notably, August 2006, July 2007, and October 2007 
SSOCs subsequently readjudicated the claim after further 
evidence was received.

Regarding elements (2) and (3), a reasonable person could be 
expected to understand from the information given in the SOC 
and SSOCs the specific criteria used to evaluate Reiter's and 
how disability ratings are assigned.  Specifically, the May 
2003 SOC provided the veteran with the criteria for Codes 
5002 and 5009, while an August 2006 SSOC provided her with 
the current criteria for rating spine disabilities under 
Codes 5235 to 5243 (effective from September 26, 2003).  
Subsequent to receiving the entirety of these rating 
criteria, the veteran's claim was readjudicated by July 2007 
and October 2007 SSOCs.  The Board notes that the veteran was 
not provided with notice regarding the criteria for 
evaluating the spine under Codes 5285, 5286, 5289, and 5293 
(effective prior to September 26, 2003); however, the Board 
finds that there was no prejudice to the veteran because the 
evidence of record clearly shows that she does not have the 
disabilities rated under these criteria.   

The veteran's pertinent treatment records, including Social 
Security Administration (SSA) records, have been secured.  
The RO arranged for QTC VA contract examinations in July 
2002, March 2004, June 2006, and August 2007.  The veteran 
has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

General Legal Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole or of a system or organ of the body to function 
under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Ulcerative Proctitis

The appeal of the rating for ulcerative proctitis is from the 
initial rating assigned with the grant of service connection; 
hence, the entire appeal period is for consideration, and 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, staged 
ratings were previously assigned by the RO.

Ulcerative proctitis is rated under Code 7323 (for ulcerative 
colitis).  A 30 percent rating is warranted when the 
disability is moderately severe, with frequent exacerbations.  
A 60 percent rating is warranted for severe disability, with 
numerous attacks a year and malnutrition, and health only 
fair during remissions.  38 C.F.R. § 4.114. 

        Prior to April 3, 2003

The evidence of record supports that the veteran is entitled 
to a 30 percent rating for ulcerative proctitis prior to 
April 3, 2003; however, the preponderance of the evidence is 
against assignment of a 60 percent rating.  The evidence does 
not show severe ulcerative proctitis with numerous attacks a 
year and malnutrition with health only fair during 
remissions.

March 2001 Rockwood Clinic private treatment records show 
that the veteran had not experienced any symptoms of 
ulcerative proctitis, including abdominal pain, bowel 
changes, or bleeding, for several months.  In May 2001, she 
reported having persistent diarrhea and some occasional 
bright red blood in her stool.  

August 2001 Rockwood Clinic private treatment records show 
the veteran treated inflammatory proctitis with occasional 
steroid enemas.  She had been experiencing a bit more 
symptoms recently and planned to restart the enemas in a day 
or two.  VA treatment records show a mild exacerbation of 
ulcerative proctitis.  It was noted that she had been 
recently diagnosed with the condition and that she had been 
prescribed suppositories with good response.  A few months 
previously she had experienced bloody diarrhea and mild 
abdominal pain.  She was started on cortisone enemas and the 
diarrhea was much improved, with no nausea or vomiting, no 
dysphagia or odynophagia, no pyrosis, and no anemia.  Her 
weight was stable and appetite good.  

September 2001 VA treatment records show the veteran went to 
the emergency room because of blood in her stools.  She 
reported developing recurrence of loose stools and blood in 
August with increasing stool frequency to four per day with 
some bleeding, mild abdominal cramping, and a sore anal area 
during the most recent week.  The physician increased her 
hydrocortisone enemas to once a night for a week with 
subsequent tapering to lesser frequency as long as her 
symptoms improved.  

An October 2001 VA gastroenterology consultation report notes 
that the veteran's ulcerative proctitis was doing well until 
a few months ago, when she started experiencing bloody 
diarrhea and mild abdominal pain.  Hydrocortisone enemas 
improved her symptoms.  She was not anemic.

January 2002 VA treatment records show the veteran had a mild 
exacerbation of symptoms around Christmas.  She was 
reportedly doing well at the time of treatment and was not 
experiencing abdominal pain, diarrhea, or rectal bleeding.  

June 2002 VA treatment records show the veteran reported 
having intermittent abdominal pain with two to three bowel 
movements a day, soft, with no gross bleedings; she denied 
nausea or vomiting.  The impression was history of ulcerative 
proctitis clinically with mild flare.

A July 2002 QTC VA contract examination report shows the 
veteran complained of bleeding, pain, and loose stool three 
times with flare-ups in the past 60 months.  She reported 
having a problem holding stool and had frequent fecal leakage 
immediately after eating.  Physical examination revealed 
evidence of fissure; palpation of rectal wall was normal; 
there was no fecal leakage present and no pads were needed.  
She was noted to be 5 feet 7 1/4 inches tall and weighed 237 
pounds.  After reviewing the veteran's claims file, the 
examiner provided a diagnosis of ulcerative proctitis with 
abscesses based on subjective factors of diarrhea and bloody 
stool and objective factors of rectal biopsy proven 
ulcerative proctitis and abscesses.  She required daily 
sulfasalazine and frequent cortisone enemas.  The examiner 
noted the condition did not cause significant malnutrition, 
but caused significant anemia, as evidenced by below normal 
hematocrit (35.4%) and hemoglobin of 12.2.

July 2002 Rockwood Clinic treatment records show the veteran 
reported to urgent care with a flare-up of ulcerative 
proctitis.  She reported that over the last two to three 
weeks she had experienced increasing problems with loose 
stool and rectal pain; she had not experienced significant 
amounts of blood in her stool or fever, but had some nausea 
and occasional vomiting.  She reported that her most recent 
previous flare was in May or early June.  August 2002 
treatment records note her symptoms had improved considerably 
after being placed on a prednisone taper.  She still 
experienced occasional bleeding, but much less than before.  
September 2002 Rockwood Clinic treatment records show the 
veteran reported to urgent care twice because of flare ups of 
ulcerative colitis.  

In a December 2002 statement, the veteran reported having 13 
flare-ups of ulcerative proctitis in the last seven months.

January 2003 VA treatment records show the veteran had been 
taking cortisone enemas every night since one week prior to 
Thanksgiving.  In March 2003, she reported continuing nightly 
cortisone enemas because of continued cramping and rectal 
bleeding.  

The evidence of record reasonably supports a conclusion that 
a 30 percent rating is warranted for the veteran's ulcerative 
proctitis for the period prior to April 3, 2003 (from August 
7, 2001).  The medical evidence of record shows the veteran 
experienced at least seven flare-ups of ulcerative proctitis 
during this one and half year time period.  Flare-ups in 
August 2001, January 2002, and June 2002 involved abdominal 
pain, rectal bleeding, diarrhea, and sometimes nausea and 
vomiting.  On July 2002 VA examination, it was noted that she 
was anemic.  This evidence reflects that during the period 
from August 7, 2001 until April 3, 2003 the veteran's 
ulcerative proctitis was moderately severe with frequent 
exacerbations.  

The evidence is against a finding that ulcerative proctitis 
was severe with numerous attacks a year and malnutrition with 
health only fair during remissions so as to warrant an even 
higher 60 percent rating prior to April 3, 2003.  On July 
2002 examination, the examiner specifically noted that the 
veteran did not have significant malnutrition as a result of 
her gastrointestinal condition.  Her weight was 237 pounds.  
VA and private treatment records note that the flare ups were 
mild and, at most, moderate.  The Board notes the veteran's 
December 2002 statement that she had experienced 13 flare-ups 
of ulcerative proctitis in the last seven months.  While her 
statement is deemed credible and as a lay witness she is 
capable of describing the symptoms she has experienced, the 
competent (medical) evidence of record does not show that she 
received treatment for 13 flare-ups in a seven month period.  
As she has consistently sought treatment for flare-ups of 
ulcerative proctitis, any for which she did not seek 
treatment likely were no more than mild in degree, not 
requiring a physician visit.  Significantly, frequent but 
moderate flare-ups are consistent with a 30 percent 
evaluation and do not justify an increase to 60 percent, 
which contemplates only severe ulcerative proctitis.  The 
veteran's health during remission has not been characterized 
as "only fair" or worse.  Hence, the Board concludes the 
preponderance of the evidence is against assignment of a 60 
percent rating for ulcerative proctitis prior to April 3, 
2003.

        From April 3, 2003

September 2003 Rockwood Clinic treatment records reveal that 
about a month and a half previously, the veteran began having 
rectal bleeding, urgency, and tenesmus.  Her medication and 
hydrocortisone enemas had been increased without significant 
improvement.  In November 2003, she reported improvement, but 
stated that she was still having occasional rectal bleeding.  
She reported having only one bowel movement a day.  

February 2004 VA treatment records show the veteran was seen 
in urgent care and that she reported bleeding rectally daily, 
with clots.  A couple of weeks later she appeared for a 
scheduled colonoscopy.  She denied nausea, vomiting, 
dysphagia, and odynophagia.  She had a good appetite and 
stable weight of 235 pounds.  The colonoscopy revealed left 
sided colitis up to 50 centimeters.  In March 2004, it was 
noted that biopsies were unremarkable for the right and mid 
colon, but there were areas of nonspecific colitis in the 
left colon.   

On March 2004 QTC VA contract examination, the veteran 
reported having stool leakage that occurred 1/3 to 2/3 of the 
day in extensive amounts; she did not require a pad.  She was 
being treated with nightly suppositories.  Functional 
impairment involved cramps and loose stools after eating with 
4 "times" lost from work a month.  The veteran's weight was 
222 pounds; general appearance and nutritional status were 
noted to be obese.  Lab testing revealed anemia, but the 
ulcerative proctitis was noted not to cause malnutrition.  

June 2004 VA treatment records reveal the veteran was being 
treated with antibiotics for hidradrenitis with onset of 
diarrhea and six to eight stools daily after two days of 
antibiotic treatment.  As a result she had been unable to 
keep her colitis medications rectally in and was experiencing 
increased cramping and gas with diarrhea.  She reported being 
in a colitis flare since October.  
A July 2004 VA gastroenterology consultation report shows the 
veteran was doing much better.  She had no bleeding per 
rectum; no nausea, vomiting, or fever; and no diarrhea or 
abdominal pain.  It was noted she seemed to have had 
remission of ulcerative colitis.

A May 2005 statement from the veteran's sister reports that 
over the last couple of years the veteran's disability had 
gotten worse, and that she had experienced rectal bleeding, 
severe headaches, and debilitating stomach upset due to 
irritable bowel syndrome.  

February 2006 Rockwood Clinic treatment records reveal the 
veteran was admitted with a flare of ulcerative colitis based 
on increased diarrhea.  Colonoscopy revealed active colitis 
in her left colon.  She was prescribed steroids and symptoms 
rapidly improved.  She was anemic.  She had done well since 
her discharge with no further diarrhea and essentially 
quiescent abdominal symptoms.  She reported having minimal 
blood with bowel movements, but it had improved.  In March 
2006, she reported she was no longer experiencing abdominal 
pain or rectal bleeding.  Her stools were much more formed 
and overall she appeared to be doing significantly better.  

March 2006 VA treatment records show the veteran reported 
having rectal bleeding on a daily basis.  

In April 2006, it was noted the veteran's ulcerative colitis 
was doing well with Asacol; she was no longer experiencing 
abdominal symptoms; occasionally, she had some bright red 
blood with bowel movements.  The impression was ulcerative 
colitis with associated anemia.  

On June 2006 QTC VA contract examination, the veteran 
reported symptoms of difficulty holding stool with leakage 
occurring more than 2/3 of the time in extensive amounts; a 
pad was needed.  She reported having hemorrhoid problems 
occasionally.  Proctitis had spread significantly through the 
descending colon and she experienced bleeding, diarrhea, 
dehydration, and anemia.  Her nutritional status appeared to 
be within normal limits and she weighed 254 pounds.  The 
veteran declined a rectal examination because of recent 
hemorrhage from the rectal area.  Her gastroenterologist had 
recently completed a rectal exam and she stated that no 
fistula were present during that examination.  The examiner 
noted the veteran did not have significant anemia or 
malnutrition.  

August 2006 Rockwood Clinic treatment records show the 
veteran had been experiencing cramping, pain, diarrhea, and 
rectal bleeding for the last two weeks.  In September 2006, a 
flexible sigmoidoscopy revealed moderately active ulcerative 
colitis from the anal verge to at least 80 centimeters, 
despite two weeks of high-dose steroids and continued 
azathioprine therapy.  

October 2006 private treatment records from Surgical 
Specialists of Spokane show that the veteran underwent a 
restorative proctocolectomy.  November and December 2006 
follow up visits reveal the veteran was doing well; a pelvic 
abscess that appeared after the surgery resolved itself and 
there were no other complications.  In December 2006, a 
flexible pouchoscopy and take down loop ileostomy were 
performed.  December 2006 to February 2007 follow up visits 
show the veteran was having some nausea a week after surgery, 
but good bowel function.  Two weeks after surgery she was 
having four to six bowel movements a day with no 
incontinence.  She was experiencing rectal pain.   

August 2007 VA treatment records reveal the veteran was up 
three to four times a night with incontinence.  Physical 
examination revealed a soft abdomen with active bowel sounds.  

On August 2007 QTC VA contract examination, the veteran 
reported diarrhea, abdominal pain, itching, and feeling the 
need to empty the bowel since the removal of her colon.  Her 
anus was raw and bled; she had trouble holding stool and had 
to use a pad about two to three times a day.  She denied 
hemorrhoid problems.  She was not currently taking any 
medications.  Rectal examination revealed no hemorrhoid and 
no anal fissure.  The examiner concluded that residual 
effects of multiple surgeries for ulcerative proctitis 
included diarrhea, abdominal pain, and surgical scars.  
Examination of the abdomen was unremarkable; complete blood 
count was normal; and her nutritional status appeared to be 
well.  The examiner noted that her overall quality of health 
had suffered due to abdominal pain with diarrhea and gout 
problem.  

The evidence of record shows no more than moderately severe 
ulcerative proctitis with frequent exacerbations since April 
3, 2003.  The preponderance of evidence is against a finding 
that she has experienced severe ulcerative proctitis with 
numerous attacks a year and malnutrition, with health only 
fair during remissions since April 3, 2003.  Malnutrition has 
not been shown; March 2004, June 2006, and August 2007 QTC-VA 
examination reports specifically note the absence of 
malnutrition.  Her weight has been noted chronologically on 
VA examinations as being 222, 254, and 217 pounds.  The March 
2004 VA contract examination report, February 2006 private 
treatment records, and April 2006 VA treatment records show 
the veteran had anemia; however, June 2006 and August 2007 VA 
contract examinations also show periods of time when anemia 
was not present.  On August 2007 VA contract examination, the 
examiner noted that residual effects of her surgeries 
included diarrhea and abdominal pain.  The veteran also 
experienced several remissions of her symptoms during which 
times her health was not characterized as "only fair" or 
worse.  While the veteran experienced frequent exacerbations 
of ulcerative proctitis and had to undergo surgery as a 
result of the chronic condition, there is no evidence of 
malnutrition or health only fair during remissions that would 
warrant a higher 60 percent rating from April 3, 2003.

The veteran underwent surgeries as a result of ulcerative 
proctitis in October 2006 and December 2006, which raises the 
issue of whether she is entitled to a temporary total rating 
for convalescence for any period subsequent to these 
surgeries.  Under 38 C.F.R. § 4.30, a temporary total rating 
for convalescence will be assigned from the date of hospital 
admission and will continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  The evidence does not show that the veteran 
required at least one month of convalescence or that she 
experienced severe postoperative residuals after either the 
October or December 2006 surgeries.  Hence, a temporary total 
rating for convalescence is not warranted at any time after 
April 3, 2003. 

Additionally, the Board notes that these surgeries left 
abdominal scars and that a separate rating for scars may be 
available.  38 C.F.R. § 4.118, Codes 7801-7805.  Code 7801 
provides a 10 percent rating for scars exceeding 39 square 
centimeters that are deep (associated with underlying soft 
tissue damage) or cause limited motion.  Code 7802 provides a 
10 percent rating for superficial (not associated with 
underlying soft tissue damage) scars that do not cause 
limited motion encompassing an area of 929 square centimeters 
or greater.  Code 7803 provides a 10 percent rating for 
superficial, unstable (frequent loss of covering of the skin 
over the scar) scars.  Code 7804 provides a 10 percent rating 
for a superficial scar that is painful on examination.  Code 
7805 provides for a rating based upon the limitation of 
function of the affected part.  See 38 C.F.R. § 4.118.

On August 2007 QTC VA contract examination, physical 
examination revealed three abdominal surgical scars measuring 
20 centimeters by 0.2 centimeters.  The scars were 
hypopigmented with abnormal texture.  There was no 
hyperpigmentation; no keloid, tissue loss, edema, 
inflammation, instability, adhesion, ulceration, 
disfigurement, or tenderness.  There was also a lower 
transverse abdominal scar measuring 80 centimeters by 0.2 
centimeters.  The scar was hypopigmented.  There was no 
hyperpigmentation, abnormal texture, keloid, tissue loss, 
edema, inflammation, instability, adhesion, ulceration, 
disfigurement, or tenderness.  This evidence does not show 
that these scars were deep, caused limited motion or 
function, encompassed an area greater than 929 square 
centimeters, or were unstable or painful on examination.  
Hence, the preponderance of the evidence is against a finding 
that a separate compensable rating is warranted for abdominal 
surgical scars.  See 38 C.F.R. § 4.118, Codes 7801, 7802, 
7803, 7804, 7805.
As the preponderance of the evidence is against a finding 
that the veteran experienced malnutrition or remissions where 
her health was only fair, a rating in excess of 30 percent 
from April 3, 2003 is not warranted, and the claim must be 
denied.
        Extraschedular Evaluation

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record at 
any time during the appeal period.  While the record shows 
the veteran's residuals of ulcerative proctitis have caused 
her to experience days lost from work, the record does not 
show objective evidence of 'marked' interference with 
employment beyond that contemplated by the applicable rating 
criteria or frequent hospitalizations due to ulcerative 
proctitis, or other factors of like gravity which would 
suggest that referral for extraschedular consideration is 
indicated.

Reiter's Syndrome

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  For the rating of Reiter's Syndrome, the Board finds 
that the record reflects distinct periods of time during the 
appeal period when the criteria for the next higher rating 
were met; the assignment of such a "staged" rating will be 
discussed in detail below.

The veteran's Reiter's Syndrome has been rated at 20 percent 
under 38 C.F.R. § 4.71a, Code 5009, and in turn (as provided 
therein) under Code 5002 (for rheumatoid arthritis).  For the 
active process, a 20 percent rating is assigned where there 
are one to two exacerbations a year in a well-established 
diagnosis.  A 40 percent rating is warranted where there are 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent is warranted for symptoms that are less 
than criteria for a 100 percent rating, but with weight loss 
and anemia, that are productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods; and a 100 percent rating is assigned for 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating.  38 C.F.R. 
§ 4.71a, Code 5002.
Chronic residuals are rated under the appropriate Code for 
the specific joints involved, such as limitation of motion, 
ankylosis, favorable or unfavorable.  Where however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

A Note under Code 5002 states that the ratings for active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  Assign the higher 
evaluation.

The veteran's Reiter's Syndrome has been manifested mainly by 
thoracic and cervical spine pain and ulcerative proctitis.  
As ulcerative proctitis is separately rated and has been 
addressed above, rating for chronic residuals will be 
considered under criteria used to evaluate disabilities of 
the spine.  38 C.F.R. § 4.71a.  The applicable criteria will 
be explained in the analysis below.

        Prior to June 20, 2006

Regarding the active process of Reiter's Syndrome, the 
balance of the evidence shows that prior to June 20, 2006, 
the veteran experienced symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings which entitles her to a higher 40 
percent rating under Code 5002.

Private and VA treatment records during this time period show 
that the veteran experienced symptoms of low back and neck 
pain that required her to get doctors' notes to restrict her 
activities at her job at a nursing home.  Her employer was 
advised that she should not lift patients.  She later changed 
the nature of her job to a desk job answering phones.  

Specifically, in August 2001, Rockwood Clinic medical records 
show that the veteran's back pain had been exacerbated during 
the last year by her work at a nursing home, because it 
involved lifting.  She reported she was sent home from work a 
few weeks previously because of the pain.  Her physician 
recommended physical therapy and provided her with a note to 
give to her employer to advise that her lifting and twisting 
activities should be reduced because of her medical 
condition.  Physical examination revealed quite marked 
thoracic midline and sacroiliac tenderness.  Both lumbar and 
thoracic movements were about "half normal", but neck range 
of motion was full and pain-free.  

In April 2002, the veteran reported sustaining an injury 
lifting a resident at the nursing home.  She experienced 
spasms of pain in her low back.  Her private physician wrote 
a prescription for her to be off work for two days.  A 
subsequent prescription indicated she could return to work 
with limited duties, including no lifting or tugging until 
reevaluation in two weeks.  In November 2002, she was given a 
note seeking that she be restricted from standing for 
prolonged periods at work.  She reported being on light duty, 
but indicated she was still required to continue basically 
her normal occupation.  Objective examination revealed a 
mildly antalgic gait.  Dr. J. M. noted that the veteran's job 
as a nursing aide at a nursing home was problematic for her 
condition because she frequently needed to bend, lift, and 
engage in activities that exacerbated her pain.  She reported 
seeking a position that involved less lifting and heavy 
activity; Dr. J. M. stated that he agreed with her decision 
to do so.  

On July 2002 QTC VA contract examination, the veteran 
reported having severe difficulty lifting weight and engaging 
in aerobic activities with stiffness of her back, side, and 
neck.  The diagnosis was ankylosing spondyloarthropathy of 
the thoracic vertebrae with inflammatory bowel disease.

A July 2003 letter from Dr. J. M. states that the veteran has 
chronic back pain secondary to sacroilitis, worsening with 
flares of ulcerative proctitis and from overuse.  As a result 
of her condition, she had changed jobs from working as a 
nurse's aide at a VA nursing home to working as a phone 
operator at the Spokane VA Medical Center.  It was noted that 
she took Relafen for pain.  

December 2003 VA treatment records show the veteran 
complained that she woke up several times during the night 
because of back pain.  She underwent physical therapy for her 
pain in December 2003 and January 2004.  The physical 
therapist recommended that she request a new chair for work 
that provided good lumbar support.  January 2004 VA treatment 
notes reveal the veteran had been out of work for medical 
reasons for six days and that her treating nurse practitioner 
had given her a return to work note.  The veteran had been 
complaining of feeling off balance with constant neck and 
back pain.  Her symptoms were reported to have gotten 
progressively worse over the last few days; there was no 
trauma noted and the pain and muscle tightness were severe, 
primarily on the left side.  She was in tears because of the 
pain level.  

February 2004 treatment records show the veteran was seen for 
severe neck and back pain; she was given a note dismissing 
her from work that evening.   

On March 2004 VA examination, the veteran reported 
experiencing constant pain from her neck to her lower back.  
She described the pain as burning, aching, sharp, and 
pounding in nature and being a 9 on a 10 pain scale.  The 
pain was elicited by physical activity and stress and was 
relieved by rest.  She was unable to twist, bend, or lay and 
sleep on the left side.  She reported having incapacitating 
episodes as often as 3 times a month, lasting for 3 to 4 days 
and having 10 to 15 incidents of incapacitation for a total 
of 30 days during the last year with bed rest recommended by 
her treating VA nurse practitioner.  Functional impairment 
was noted to be no twisting, heavy lifting, bending, or 
laying on sides; the condition was noted to have resulted in 
"4 times' lost from work per month.  Cervical spine x-rays 
revealed mild straightening and reversal of cervical lordosis 
consistent with muscle spasm.  Thoracic spine x-rays showed 
mild osteophyte formation.  Lumbar spine x-rays were within 
normal limits.  On physical examination, the examiner noted 
that there was no ankylosis of the cervical or thoracolumbar 
spine and that there were no signs of intervertebral disc 
syndrome present.  The diagnosis was that the condition had 
progressed to degenerative arthritis of the thoracic spine 
and cervical and lumbar strain with cervical muscle spasm.  
The physician stated that in 2003, the veteran had lost 45 
days from work, all requiring bed rest.  

In April 2004, the veteran was given a cortisone injection in 
the right sacroiliac joint.  She had moderate back spasms 
with tenderness at the lower right paraspinals.  There was 
marked point tenderness in the right sacroiliac joint.  In 
June 2004, it was noted the veteran's pain had increased and 
that she was using a cane.  Physical examination revealed 
exquisite tenderness in the right sacroiliac joint that 
brought tears to the veteran's eyes.  She had difficulty 
moving to the laying position and back to sitting.  In July 
2004, she received a steroid injection for pain in the medial 
gluteal area on the left.  The rheumatologist stated that she 
did not believe the veteran had sacroilitis and Reiter's and 
that her disability was more properly characterized as 
myofascial pain syndrome.  

August 2004 VA treatment records show the veteran's treating 
nurse practitioner gave her a note excusing the veteran from 
work for two weeks.

September 2004 VA treatment records show the veteran's neck 
and back pain was episodically worse and that episodes of 
exacerbation were occurring more frequently.  During work she 
experienced pain in the posterior neck radiating down the 
spine that increased.  Examination revealed pain was worse 
with movement, but there was not significant tenderness to 
palpation.  The treating physician gave her a note to be off 
of work the following day and not to perform heavy lifting at 
home.  

A November 2004 VA treatment record notes that the veteran 
had recently lost 56 pounds which had relieved her chronic 
back and neck pain.  She reported having minimal pain that 
day, a 2 out of a 10 pain scale.  She was back at work after 
being out for two months while in drug rehabilitation 
treatment.  She reported fair relief from pain treatment with 
prescription medicine and osteopathic treatment.  Physical 
examination revealed tenderness at the bilateral sacroiliac 
joints.  

A May 2005 statement from the veteran's sister reports that 
she has watched her sister's disability get worse over the 
past few years and that she has seen her unable to get out of 
bed several times during the last two years.  She reported 
the veteran struggled day to day with the pain and discomfort 
of her disease and all of the symptoms it has manifested for 
her.

In June 2005, the veteran reported having pain that started 2 
nights ago in the cervical spine down to the lumbar spine.  
She reported her most recent episode of pain had occurred in 
April 2005 and that a Toradol injection provided her with 
good relief.  Physical examination revealed normal station 
and gait that was slowed because of pain.  There was no 
deformity of the spinous process with palpation and minimal 
tenderness of the lumbosacral area with no spasming.  A 
September 2005 VA treatment record revealed tenderness in the 
neck, shoulder, hips, and lower back.  She received a Toradol 
injection and was told to follow up in 4 months or sooner, if 
necessary.

April 2005 to March 2006 Rockwood Clinic treatment records do 
not reveal any complaints of back or neck pain.  In April 
2006, it was noted that the veteran had marked pain over the 
sacroiliac joints, very poor cervical range of motion, and 
limited extension, flexion, and lateral flexion of the lumbar 
spine; movement of the spine was pain free.  In June 2006, 
physical examination revealed marked pain over the low spine 
without spot tenderness, some sacroiliac joint tenderness and 
some tightness of the paraspinal musculature of the lumbar 
spine.  She had pain on range of motion.

On June 2006 QTC VA contract examination, the veteran 
reported experiencing severe constant pain daily.  She 
reported using a cane and crutches to ambulate for the last 
three years.  Pain was elicited by physical activities and 
stress and was relieved by rest, medication, injections, and 
heat.  Pain was a 10 on a 10 pain scale.  When she was in 
pain she required complete bed rest.  She reported she was 
"incapacitated three times per month lasting three to four 
days, each year 10 times for a total of 210".  Functional 
impairment included not being able to run or exercise, using 
a cane to walk, not driving because of medication, an 
inability to turn her head, neck, and back; pain and 
stiffness on sitting, turning, and lying down.  Physical 
examination revealed an unsteady gait requiring a cane and 
posture that leaned to the left.  Intervertebral disc 
examination revealed no sensory deficit, no motor weakness, 
and no abnormal reflexes.  Evaluation of the spine revealed 
symmetry in appearance and spinal motion with curvature 
within normal limits.  X-rays of the sacrum and sacroiliac 
joint were negative.  The final assessment was that there was 
no change.
Considering the entirety of this evidence, the Board finds 
that a 40 percent rating based on the active process of 
Reiter's is warranted for the period prior to June 20, 2006.  
38 C.F.R. § 4.71, Code 5002.  The evidence shows symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings.  

However, the preponderance of the evidence is against a 
finding that the veteran is entitled to an even higher (60 
percent) rating based on active process criteria.  The 
evidence does not show the veteran has experienced weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  As 
noted in the analysis above regarding ulcerative proctitis, 
lab testing prior to June 20, 2006 has sometimes revealed 
anemia and a November 2004 VA treatment record indicates the 
veteran had lost 56 pounds.  However, the evidence does not 
show that anemia or weight loss caused her severe impairment 
of health.  Notably, on March 2004 VA examination, the 
examiner noted the veteran weighed 222 pounds and was obese.  
As stated above, she has been described as well nourished.  
It is also notable that similar findings have been considered 
in the assigned rating for ulcerative proctitis and the 
evaluation of the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

While the record shows the veteran lost time from work prior 
to June 20, 2006 as a result of Reiter's Syndrome, it does 
not show that these exacerbations were severely 
incapacitating for 4 or more times in a year, or that a 
lesser amount lasted for prolonged periods of time.  While 
the veteran reported on June 20, 2006 VA examination that she 
had been incapacitated about 10 times a year for a total of 
210 days, the objective evidence of record does not support 
that she was severely incapacitated that frequently.  The May 
2005 statement from her sister noting that she had been 
unable to get out of bed several times during the most recent 
two years also does not show that she had 4 or more severely 
incapacitating episodes, or that fewer episodes lasted for a 
prolonged period of time.  Notably, doctor's prescriptions 
during this time period limited the activities she could 
engage in and often advised that she not go to work, but did 
not specifically prescribe bed rest.  Hence, exacerbations of 
Reiter's Syndrome are not shown to have been severely 
incapacitating prior to June 20, 2006.

As a rating for chronic residuals of Reiter's cannot be 
combined with the rating for the active process, the Board 
will only consider whether chronic residuals, rated under the 
criteria used to evaluate disabilities of the spine, would 
entitle the veteran to a rating in excess of 40 percent prior 
to June 20, 2006.  38 C.F.R. § 4.71a.  These criteria were 
revised during the appeal period and the old and new 
regulations are for application to the period prior to June 
20, 2006.  

Prior to September 26, 2003, disabilities of the spine were 
rated under 38 C.F.R. § 4.71a, Codes 5285 to 5295.  Under 
these criteria, a rating in excess of 40 percent could be 
assigned if there was vertebral fracture with cord 
involvement (or without but with abnormal mobility requiring 
neck brace) (Code 5285), ankylosis (Codes 5286, 5289) or 
pronounced disc disease (Code 5293).  Vertebral fracture with 
cord involvement (or without but with abnormal mobility), 
ankylosis, and disc disease have not been shown; therefore, 
rating under these criteria would be inappropriate.  Hence, 
the veteran is not entitled to a rating in excess of 40 
percent based on the rating criteria in effect prior to 
September 26, 2003. 

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
a higher 50 percent rating is available where there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Codes 5235-5242.  A Note explains that 
unfavorable ankylosis is a condition in which the entire 
cervical spine, thoracolumbar spine, or the entire spine is 
fixed in flexion or extension and results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id., Note 5.  There is no 
evidence the veteran has unfavorable ankylosis and on March 
2004 QTC VA contract examination, the examiner specifically 
noted that ankylosis was not present.  Intervertebral disc 
syndrome has not been shown and a higher rating under Code 
5243 for such disability would be inappropriate.

The preponderance of the evidence is against a rating in 
excess of 40 percent based on chronic residuals under the 
current Code criteria prior to June 20, 2006.  

        From June 20, 2006

July 2006 Rockwood Clinic records show the veteran reported 
her pain was a 6 on a 10 pain scale.

August 2006 to February 2007 private treatment records 
received from the SSA do not reveal any complaints of back or 
neck pain.  

An August 2007 VA treatment record shows the veteran reported 
having back and neck pain all the time.  She had difficulties 
moving around and was not sleeping because of the pain.  The 
pain was particularly in the sacroiliac joint with no 
radiation into the legs.

On August 2007 QTC VA contract examination, the veteran 
reported stiffness with limitation of range of motion and 
muscle weakness.  She rated her pain as an 8 on a 10 pain 
scale.  She reported being able to function with medications 
and indicated that she did not have any incapacitation.  Her 
functional limitation consisted of being unable to do heavy 
lifting.  Her gait was normal, and she did not require an 
assistive device.  Examination of the cervical spine revealed 
normal position of the head, normal motion, and curvatures.  
It was noted that there was no intervertebral disc syndrome 
with spinal root involvement.  The lumbar spine examination 
revealed right lower back sacroiliac joint tenderness on 
palpation.  The examiner noted that the diagnosis had changed 
from Reiter's Syndrome with sacroilitis to sacroilitis; 
subjective low back pain; objective findings of right 
sacroiliac joint tenderness and pain with range of motion.  
The examiner provided the following opinion:

[T]he veteran's Reiter's syndrome is in remission 
stage.  According to the veteran's history, she 
currently has no active UTI symptoms or urogenital 
infections.  She has no ophthalmologic symptoms 
such as burning, tearing, photophobia, or eye 
discharge.  She also has no constitutional 
symptoms such as fever or malaise.  I do not find 
any signs of symptoms of urethritis or 
oligoarthritis.  From the history and physical 
exam at this visit, the veteran does not meet the 
diagnosis criteria of Reiter syndrome at this 
point.  Due to the lack of objective evidence and 
findings, this veteran's Reiter syndrome is more 
likely in remission stage.

The preponderance of the evidence is against a finding that 
the veteran is entitled to a rating in excess of 20 percent 
from June 20, 2006.  Medical evidence shows symptoms of 
Reiter's Syndrome improved at that time and while the 
veteran continued to complain of chronic back and neck pain 
that caused impairment with sleeping, heavy lifting, and 
moving around, the evidence does not show symptom 
combinations productive of definite impairment of health 
objectively supported by objective examination findings.  On 
August 2007 examination, the veteran reported that she was 
able to function with medication and that she had not 
experienced incapacitation.  Hence, the evidence does not 
support that she experienced incapacitating episodes 3 or 
more times a year from that date.  

Regarding chronic residuals, under the current criteria for 
rating the spine, a 30 percent rating is warranted where 
forward flexion of the cervical spine is 15 degrees or less, 
or with favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Codes 5235-5242.  A higher (40 percent) 
rating is warranted for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
of 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion, 
extension, and left and right lateral flexion of the cervical 
spine is zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  Id., Note 2.

Favorable ankylosis is fixation of a spinal segment in 
neutral position (0 degrees).  Id., Note 5.

Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except where there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id., Note 6.

On August 2007 VA examination, forward flexion of the 
thoracolumbar spine was to 90 degrees with pain at 90 
degrees.  There was right lower back sacroiliac joint 
tenderness on palpation.  Cervical spine motion was noted to 
be normal.  Other private and VA treatment records from June 
20, 2006 do not provide information regarding range of 
motion of the spine.  There is no evidence of favorable 
ankylosis of the entire cervical spine or cervical spine 
forward flexion to 15 degrees or less to warrant an 
increased 30 percent rating.  There is also no evidence of 
unfavorable ankylosis of the entire cervical spine; forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Hence, the preponderance of the evidence is against a rating 
in excess of 20 percent for chronic residuals from June 20, 
2006.  

The August 2007 VA examiner noted that there was no 
intervertebral disc syndrome with spinal nerve root 
involvement; hence, rating under Code 5243 would be 
inappropriate.  

The preponderance of the evidence is against a rating in 
excess of 20 percent for Reiter's Syndrome from June 20, 
2006, and that portion of the claim must be denied.

        Extraschedular Evaluation

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record at 
any time during the appeal period.  While the record shows 
Reiter's Syndrome has caused the veteran to experience days 
lost from work, the record does not show objective evidence 
of 'marked' interference with employment beyond that 
contemplated by the applicable rating criteria; frequent 
hospitalizations due to Reiter's Syndrome; or other factors 
of like gravity which would suggest that referral for 
extraschedular consideration is indicated.


ORDER

An earlier effective date of August 7, 2001 is granted for 
the 30 percent rating for the veteran's ulcerative proctitis, 
subject to the regulations governing payment of monetary 
awards; but a rating in excess of 30 percent for ulcerative 
proctitis is denied.

A "staged" 40 percent (but no higher) rating is granted for 
Reiter's Syndrome for the period prior to June 20, 2006, 
subject to regulations governing payment of monetary awards; 
from June 20, 2006 a rating in excess of 20 percent for 
Reiter's Syndrome is denied.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


